DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “possible” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-10 are indefinite due to dependence upon an indefinite base claim.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The sole limitation of claim 21 purports to limit “The table of claim 1” by reciting that said table “further comprising said acceleration sensor.”  However, claim 1 already positively claims “said acceleration sensor” as part of the claimed “electrically height-adjustable table,” by reciting “An electrically height-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-13, & 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (20210145164).  
Regarding claims 1, 11, 16-19, & 21, Lu teaches an electrically height-adjustable table (Fig. 2) comprising: an electrically height-adjustable base frame (3); a tabletop (2) arranged at or on said base frame; a drive device (1) for adjusting the height of said base frame and said tabletop, wherein said drive device is fastened to said base frame or to said tabletop and comprises at least one electric motor (implied by par. 37 & 42), a control device (4 or 42) and an operating device (5) for operating said control device, and a sensor device (6) for detecting an initial absolute inclination of said tabletop upon receiving an input of a movement command via said operating device and for detecting a subsequent absolute inclination and a subsequent temporal inclination change of said tabletop during movement of said tabletop up or down according to said movement command (par. 38-42), wherein said sensor device comprises a 
Regarding claims 2 & 12, Lu teaches a control device (42) configured to stop said drive device (1) or to control it in the opposite direction if the determined sum of the angular velocity components exceeds the angular velocity limit value or exceeds a predefined inclination limit value (par. 42 & 44).
Regarding claims 3 & 13, Lu teaches a control device (42) configured to control said drive device (1) on the basis of the determined inclination or the determined temporal inclination change of said tabletop or the determined variable representative of the temporal inclination change of said tabletop (par. 42 & 44).
Regarding claim 4, Lu teaches a sensor device (6) fastened (implied by Figs. 2-3) to said tabletop (2).  
Regarding claim 5, Lu teaches a sensor device (6) fastened (Fig. 4) in said operating device (5).
Regarding claim 6, Lu teaches a sensor device (6) integrated (Fig. 3) in said control device (4).
Regarding claim 20, Lu teaches a gyroscope (612) integral with (Fig. 3) said sensor device (6).
Regarding claim 21, Lu teaches an acceleration sensor (611).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7-10 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (20210145164) in view of Lin (20160309889).  
Regarding claim 7, Lu teach(es) the structure substantially as claimed, including an operating device (5); but fail(s) to clearly teach a manual switch.  However, Lin teaches the inclusion, in an operating device (25), of manual switches (252).  It would have been obvious to one of ordinary skill in the art to add manual switches, as taught by Lin, to the operating device of Lu, in order facilitate manual initiation of the raising & lowering of the table.  
Regarding claims 8, 10, & 14, Lu teach(es) the structure substantially as claimed, including an operating device (5); but fail(s) to clearly teach a display device.  However, Lin teaches the inclusion, inside or in the vicinity of an operating device (25), of a display device (25) capable of displaying the location and/or the magnitude of a determined inclination change of a tabletop.  It would have been obvious to one of ordinary skill in the art to add a display device, as taught by Lin, to the operating device of Lu, in order to facilitate manual control of the table while allowing viewing of information by a user.  
Regarding claims 9 & 15, Lu teach(es) the structure substantially as claimed, including a table having a control unit (4 or 42); but fail(s) to teach a database.  However, Lin teaches the inclusion, in a control device (80), of a database capable of storing the location and/or the magnitude of a determined inclination change of said tabletop (par. 76).  It would have been obvious to one of ordinary skill in the art to add a database, as taught by Lin, to the control device of Lu as modified, in order to provide additional data storage (as suggested by par. 76 & 80 of Lin).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637